PER CURIAM:
Odell Reed, Jr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) action under 28 U.S.C. § 1915A(b) (2000), for failure to state a claim upon which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reed v. Lafoon, No. 1:07-cv-00186-CMH (E.D. Va. filed Mar. 28, 2007 & entered Apr. 2, 2007). We deny Reed’s motion to submit new evidence and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.